DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://link.springer.com/content/pdf/10.1007/978-3-642-31824-5.pdf

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 5 comprise the limitation C1-20-alkenyl.  This limitation is unclear because an alkenyl group requires at least 2 carbons.  Examiner is not aware of any examples of a C1 alkenyl group.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidyasagar et al (J. Med. Chem. 2001, 44, 2298-2303) in view of Rathke et al (J. Org. Chem, 1985, 50, 2624-2626).

Scope of prior art
	Vidyasagar teaches preparation of compound 16 (Compound 13 of claim 6; compound 37 of claim 11) from aldehyde of formula 14 (compound 32 claims 1 and 11) and (E)-3-3-ethoxycarbonyl-2-methylallylphosphonate (Compound of formula I, compound 12)  by carrying out a Horner-Emmons variation of the Wittig reaction.  Vidyasagar then hydrolyses ester 16 to produce the corresponding carboxylic acid of formula 2 (compound 38 having stereochemistry of compound A; claims 11 and 12). (page 2299, scheme 1, steps j and k):

    PNG
    media_image1.png
    258
    145
    media_image1.png
    Greyscale

The details of the experimental procedure are presented on page 2302, Preparation of Ester 16 and preparation of compound 2.  In the experimental procedure art describes adding base (nBuLi) to a solution of the phosphonate in THF followed by addition of aldehyde 14 in THF.  The reaction is quenched with water, extracted with ether and chromatographed using EtOAc/Hexanes. 
Ascertaining the difference
With regards to claims 1, 3, 4, 6-16, Vidyasagar differs from the instant claims in that art uses nBuLi as the base where instant claims are directed KOtBu used as a base.
With regards to claims 10 and 16, Vidyasagar uses ether as an extraction solvent which the current claims are directed to ethyl acetate as the extraction solvent.
Secondary reference
	Rathke teaches common bases used in the Horner-Wadsworth-Emmons (HWE) modification of Wittig reaction and lists strong bases such as n-butyllithium, potassium t-butoxide and sodium hydride being common bases for generation of the enolate intermediate (page 2624, column 1, paragraph 1).

Obviousness
	One skilled in the art prior to the earliest effective filing date of the current application would have found it obvious to modify the process Vidyasagar in a manner that would produce the claimed invention.  Both Vidyasagar and the claims are directed to preparation of the same compound (compound 6 or 37) starting from the same aldehyde (compound 32) using the same general reaction HWE.  At issue is the use of alternative embodiments that are considered to be equivalent in the art of organic synthesis with respect to HWE reaction.  With regards to choice of base to produce the phosphonate enolate, art teaches that both KOtBu and n-Buli are suitable strong bases for carrying out the deprotonation step.  One would have found it to use KOtBu instead of n-BuLi because they are described as equivalents for the purpose of enolate formation in the HWE reaction.
	One skilled in the art would have found it obvious to use claimed EtOAc as an extracting solvent instead of the ether described in the art.  Both ether and ethyl acetate are well known extraction solvents in the art of organic chemistry and both are routinely utilized in performing extractions from water.  A good extraction solvent is 1) immiscible with water and 2) can dissolve the target compound.  Both ethyl acetate and ether are immiscible with water and both can dissolve the target ester (compound 6).  Vidyasagar teaches that after the reaction, the ester product is purified using chromatography with ethyl acetate/hexane eluting solvent mixture.  This indicates that the product is soluble in ethyl acetate.  Since ethyl acetate can dissolve the product and is immiscible with water, it would have been obvious to use it instead of ether for the step of extraction.  In addition, since the purification already requires ethyl acetate, using the same solvent for extraction and chromatography reduces the number of reagents used in the reaction because there is no need to purchase ether.
	Applicants can overcome this rejection with a showing of unexpected results arising from choice base or from choice of extracting solvent when compared to the reagents used in the art.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidyasagar et al (J. Med. Chem. 2001, 44, 2298-2303) in view of Rathke et al (J. Org. Chem, 1985, 50, 2624-2626) as applied to claims 1 and 4 above, and further in view of Takeda (Modern Carbonyl Olefination, Wiley-VCH, 2004, ISBN 3-527-30634-X).
Ascertaining the difference
	Vidyasagar teaches R1 as an ethyl group while claims 2 and 5 are directed to R1 being C4-C20 alkyl, alkenyl or aryl group.  
Secondary reference
	Takeda describes the Horner-Wadsworth-Emmons Reaction (pages 5-9).  On page 6 paragraph 2 Takeda teaches that in general bulky substituents at both the phosphorus and the carbon adjacent to the carbanion (The R1 position in the claims) favor formation of E-alkene.  Notably the E-alkene is the desired product in the process of Vidyasagar.
Obviousness
	A person of ordinary skilled in the art, prior to the earliest effective filing date of the current application would have found it obvious to try carrying out the HWE reaction of Vidyasagar with a phosphonate that has a sterically bulky ester instead of the ethyl ester.  Takeda teaches that bulkier substituents result in higher selectivity for the E-isomer.  Since the desired product is an E-isomer, one would expect that a bulky substituent such as a tButyl ester or neopentyl ester would improve the selectivity of the HWE reaction.  Since the ester is hydrolyzed in the step after the HWE reaction the nature of the ester would not alter the structure of the final product, with the exception of the E/Z isomeric ratio. 

Conclusion
	Claims 1-16 are pending
	Claims 1-16 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628